Citation Nr: 1820063	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-28 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected left knee degenerative osteoarthritis (left knee disability).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to August 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In a July 2014 rating decision, the agency of original jurisdiction (AOJ) increased the Veteran's initial disability rating for his service-connected left knee disability to 10 percent.  Where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the AOJ and Board are required to consider entitlement to all available ratings for that condition.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  Thus, this issue remains on appeal.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Initially, there appears to be outstanding VA treatment records that may be pertinent to the Veteran's claim.  Throughout the appeal, the Veteran has indicated that he receives ongoing treatment at VA medical facilities in Madison and Milwaukee, Wisconsin.  See, e.g., February 2018 VA Form 21-4142a.    However, there are no VA treatment records associated with the claims file. 

Thus, because the outstanding VA treatment records, if procured, could bear on the outcome of his claim on appeal, efforts must be made to obtain a complete copy of all VA treatment records from the VA medical facilities in Madison and Milwaukee, Wisconsin.  See 38 U.S.C. § 5103A (2014); 38 C.F.R. § 3.159 (2017); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).  Additionally, the Veteran should be given the opportunity to identify any outstanding pertinent records.

Furthermore, the most recent VA examination to address the nature and severity of the Veteran's service-connected left knee disability occurred December 2015.  When addressing the Veteran's reported flare-ups, the December 2015 examiner indicated that he could not say, without resort to speculation whether pain, weakness, fatigability, or incoordination significantly limited the Veteran's functional ability, including his range of motion, because he was not experiencing a flare-up at the time of the examination.

In a recent case, the Court noted that "the VA Clinician's Guide makes explicit what DeLuca [v. Brown, 8 Vet.App. 202 (1995)] clearly implied: it instructs examiners when evaluating certain musculoskeletal conditions to obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flares from the veterans themselves" and that, even when the claimant is not experiencing a flare-up at the time of the examination, a VA examiner must elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record-including the veteran's lay information-or explain why he could not do so.  Sharp v. Shulkin, 29 Vet. App. 26, 34-35 (2017).  

Because the December 2015 examiner did not provide a sufficient explanation as to why the Veteran's functional loss due to flare ups could not be estimated, remand for another examination is required.

Accordingly, the case is REMANDED for the following action:

1. Associate all VA treatment records from the VA medical facilities in Madison and Milwaukee, Wisconsin with the claims file.

2.  Give the Veteran an additional opportunity to identify any outstanding pertinent evidence that has not already been associated with the claims file.  The AOJ should then attempt to obtain those records if the Veteran provides the appropriate authorization.

3.  After obtaining all outstanding records, the Veteran should be scheduled for an appropriate VA examination by a competent medical professional to determine the current nature and severity of his service-connected left knee disability.  The entire record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The examiner must address each of the following questions:

a)  The examiner should describe all symptoms associated with the Veteran's service-connected left knee disability since April 2012.

b)  The examiner should conduct range of motion testing (expressed in degrees), and test for pain in active motion, passive motion, weight-bearing, and nonweight-bearing.  If pain is noted on range-of-motion testing, the examiner must specify at what point the Veteran's loss of range of motion was due to pain and at what point the evidence of pain ended.  The examiner should also indicate whether there is evidence of recurrent subluxation or lateral instability.

c)  The examiner should render specific findings as to the additional limitation of motion due to pain on motion, weakness, excess fatigability, or incoordination, as well as any additional functional effects since April 2012.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  

d)  The examiner should ask the Veteran to report any range of motion loss during flare-ups or following repeated use since April 2012.  Record his reports and opine whether the reports are consistent with the disability found on the examination.  Even if the Veteran is not experiencing a flare-up at the time of the examination, the examiner must elicit relevant information as to flare ups and ask him to describe the additional functional loss, if any, he suffers during flare-ups or following repeated use.  

The examiner should then estimate the functional loss, including loss of range of motion, due to flare-ups or following repeated use based on all the evidence of record-including the Veteran's lay statements.  If the examiner cannot provide the above-requested opinion without resorting to speculation, he or she should state whether all procurable medical evidence had been considered, to specifically include the Veteran's description as to the severity, frequency, duration of the flare-ups and his description as to the extent of functional loss during a flare-up and after repetitive use over time; whether the inability is due to the limits of medical community or the limits of the examiner's medical knowledge; and whether there is additional evidence, which if obtained, would permit the opinion to be provided.  See Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).

In addressing such inquiries, the examiner should take into consideration all of the evidence of record, to include objective medical findings, any medical records, accepted medical principles, and the Veteran's lay statements.

All examination findings/testing results, along with a complete, clearly-stated rationale for any opinion offered, must be provided.

4.  Thereafter, and after any further development deemed necessary, the appeal should be reajudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



